DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (US Pub. No. 2012/0136827) in view of Yim et al. (US Pub. No.2008/0016300 A1), and further in view of Yildiz (US Pub. No. 2010/0146245 A1).
As to claim 1, Wang teaches a method for analyzing change stream data, the method comprising: 
Identifying, by one or more processors, a list of changes in a replication stream ([0029] discloses "Change manager 124 may periodically (e.g., every 3 seconds) receive the journal events from the raw journal in memory 110 for consolidation."  The journal events are interpreted as replication stream containing list of changes that are being periodically updated.  Further, [0029] teaches "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the replica server 106."  The identification of the events teaches identification of a list of changes in the stream.); 
determining, by one or more processors, if one or more changes in the list of changes matches criteria for a hint ([0029] teaches "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the replica server 106."  The existence of the multiple WRITE events as a condition for consolidation is interpreted as a criteria for a hint.  [0029] provides an example of a consolidated data change range where a WRITE (3, 10) event is generated by the consolidation of WRITE (3,7) and WRITE (4,10) events.  The hint is interpreted as the consolidated event set in the form of WRITE (3,10). This teaches determining if one or more changes matches the criteria for a hint.) by determining a repeatable access pattern, stored as a trigger for the hint, occurred for the one or more changes in the list of changes ([0029] teaches that the journal events are received "from the raw journal in memory 110 for consolidation … For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the replica server 106."  Multiple WRITE events are recognized as a repeatable access pattern, because a "write" is an access and multiple events form a repeated pattern.  The multiple events, which act to trigger the consolidation, are stored in the memory of the raw journal.  The set of multiple WRITE events is recognized as a list of changes.).
in response to determining that one or more of the changes in the list of changes matches the criteria for the hint ([0029] teaches that when multiple WRITE events are received, a consolidation is performed on the multiple WRITE events (e.g. WRITE (3,7) and WRITE (4, 10)) to generate a single WRITE event (WRITE (3,10)).  The criteria for a hint is the occurrence of the multiple write events.  A consolidation of the multiple WRITE events is then performed to generate the hint (e.g. the consolidated WRITE event).), inserting, by one or more processors, the hint into the list of changes  ([0034] teaches "The consolidated events may be stored back in memory 110 until the time of replication, whereupon they are transferred to auxiliary storage 112 for transmission to replica server 106."  This teaches that the consolidated event is placed in the memory 110.  The memory 110 holds the journal events of the raw journal.  The storing of the consolidated event in memory teaches inserting a hint (the consolidated event) into a list of changes (the journal events in memory, See [0027]) prior to a first change of the one or more changes that triggers a match in the criteria ([0029] teaches "To reduce or remove redundancy among the already-recorded events or events being recorded in the real time by FSD module 122, change manager 124 may consolidate the events in memory 110. The consolidated events thus obtained from change manager 124 may be transferred to memory 110 or auxiliary storage 112 before sending out to replica server 106."  The hint (consolidated event) is "prior to" a first change, because the first write event no longer exists in memory 110 and is therefore never written to the replica server.  It has been replaced by the consolidated WRITE, which is the hint, before being sent to the replica server.  Nonetheless, the claim does not require that the first change is actually written.  Alternatively or additionally, Examiner further notes that "a first change" can be interpreted as the implementation/result of the "one or more changes."  As [0029] teaches, the consolidated event is stored in the FSD module 122 of the master server 102 (See FIG. 1).  The consolidated event is inserted prior to any implementation of the one or more changes (e.g. WRITE (3,7) and WRITE (4, 10)), because the one or more changes are replaced by the consolidated event prior to implementation on the replica server 106.). 
Wang teaches identifying a second list of changes in a replication stream ([0029] discloses "Change manager 124 may periodically (e.g., every 3 seconds) receive the journal events from the raw journal in memory 110 for consolidation."  The journal events are interpreted as replication stream containing list of changes that are being periodically updated.  Further, [0029] teaches "For certain event sets, like a set of events including multiple WRITE 
Wang at [0029] teaches "Change manager 124 may periodically (e.g., every 3 seconds) receive the journal events from the raw journal in memory 110 for consolidation."  This teaches multiple sets of events, and therefore a repeated, second set of events.  Wang therefore teaches a second list of changes, and a second hint, because the consolidation process outlined in [0029] can be repeated periodically, thereby generating a second hint.); 
determining if one or more additional changes in the second list of changes matches criteria for a second hint ([0029] teaches "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the replica server 106."  The existence of the multiple WRITE events as a condition for consolidation is interpreted as a criteria for a hint.  [0029] provides an example of a consolidated data change range where a WRITE (3, 10) event is generated by the consolidation of WRITE (3,7) and WRITE (4,10) events.  The hint is interpreted as the consolidated event set in the form of WRITE (3,10). This teaches determining if one or more changes matches the criteria for a hint.  
Wang at [0029] teaches "Change manager 124 may periodically (e.g., every 3 seconds) receive the journal events from the raw journal in memory 110 for consolidation."  This teaches multiple sets of events, and therefore a repeated, second set of events.  Wang therefore teaches a second list of changes, and a second hint, because the consolidation process outlined in [0029] can be repeated periodically, thereby generating a second hint using a second list of changes.) by determining a second repeatable access pattern, stored as a second trigger for the second hint, occurred for the one or more changes in the second list of changes ([0029] teaches that the journal events are received "from the raw journal in memory 110 for consolidation … For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the replica server 106."  Multiple WRITE events are recognized as a repeatable access pattern, because a "write" is an access and multiple events form a repeated pattern.  The multiple events, which act to trigger the consolidation, are stored in the memory of the raw journal.  The set of multiple WRITE events is recognized as a list of changes.  
Wang at [0029] teaches "Change manager 124 may periodically (e.g., every 3 seconds) receive the journal events from the raw journal in memory 110 for consolidation."  This teaches multiple sets of events, and therefore a repeated, second set of events.  Wang therefore teaches a second list of changes, and a second hint, because the consolidation process outlined in [0029] can be repeated periodically, thereby determining a second repeatable access pattern that is stored as a second trigger for the hint, in a second list of changes.)
in response to determining that one or more of the changes in the second list of changes matches the criteria for the second hint ([0029] teaches that when multiple WRITE events are received, a consolidation is performed on the multiple WRITE events (e.g. WRITE (3,7) and WRITE (4, 10)) to generate a single WRITE event (WRITE (3,10)).  The criteria for a hint is the occurrence of the multiple write events.  A consolidation of the multiple WRITE events is then performed to generate the hint (e.g. the consolidated WRITE event).
Wang at [0029] teaches "Change manager 124 may periodically (e.g., every 3 seconds) receive the journal events from the raw journal in memory 110 for consolidation."  This teaches multiple sets of events, and therefore a repeated, second set of events.  Wang therefore teaches a second list of changes, and a second hint, because the consolidation process outlined in [0029] can be repeated periodically, thereby determining whether changes in a , inserting, by one or more computer processors, the second hint into the second list of changes  ([0034] teaches "The consolidated events may be stored back in memory 110 until the time of replication, whereupon they are transferred to auxiliary storage 112 for transmission to replica server 106."  This teaches that the consolidated event is placed in the memory 110.  The memory 110 holds the journal events of the raw journal.  The storing of the consolidated event in memory teaches inserting a hint (the consolidated event) into a list of changes (the journal events in memory, See [0027]. 
Wang at [0029] teaches "Change manager 124 may periodically (e.g., every 3 seconds) receive the journal events from the raw journal in memory 110 for consolidation."  This teaches multiple sets of events, and therefore a repeated, second set of events.  Wang therefore teaches a second list of changes, and a second hint, because the consolidation process outlined in [0029] can be repeated periodically, thereby inserting a second hint in a second list.) prior to a second change of the one or more changes that triggers a match in the criteria ([0029] teaches "To reduce or remove redundancy among the already-recorded events or events being recorded in the real time by FSD module 122, change manager 124 may consolidate the events in memory 110. The consolidated events thus obtained from change manager 124 may be transferred to memory 110 or auxiliary storage 112 before sending out to replica server 106."  The hint (consolidated event) is "prior to" a first change, because the first write event no longer exists in memory 110 and is therefore never written to the replica server.  It has been replaced by the consolidated WRITE, which is the hint, before being sent to the replica server.  Nonetheless, the claim does not require that the first change is actually written.  Alternatively or additionally, Examiner further notes that "a second change" can be interpreted as the implementation/result of the "one or more changes."  As [0029] teaches, the consolidated event is stored in the FSD module 122 of the master server 102 (See FIG. 1).  The consolidated event is inserted prior to any implementation of the one or more changes (e.g. WRITE (3,7) and 
Wang teaches inserting the second hint into the list of changes includes determining the second hint ([0034] teaches "The consolidated events may be stored back in memory 110 until the time of replication, whereupon they are transferred to auxiliary storage 112 for transmission to replica server 106."  This teaches that the consolidated event is placed in the memory 110.  The memory 110 holds the journal events of the raw journal.  The storing of the consolidated event in memory teaches inserting a hint (the consolidated event) into a list of changes (the journal events in memory, See [0027].  This teaches determining the hint because the hint is further prepared for the implementation by storing the hint in memory.).  Further, Wang at [0029] teaches "Change manager 124 may periodically (e.g., every 3 seconds) receive the journal events from the raw journal in memory 110 for consolidation."  This teaches multiple sets of events, and therefore a repeated, second set of events.  Wang therefore teaches a second list of changes, and a second hint, because the consolidation outlined in [0029] can be repeated periodically, thereby generating a second hint.)
	Wang teaches inserting the hint into the list of changes includes determining the hint ([0034] teaches "The consolidated events may be stored back in memory 110 until the time of replication, whereupon they are transferred to auxiliary storage 112 for transmission to replica server 106."  This teaches that the consolidated event is placed in the memory 110.  The memory 110 holds the journal events of the raw journal.  The storing of the consolidated event in memory teaches inserting a hint (the consolidated event) into a list of changes (the journal events in memory, See [0027].  This teaches determining the hint because the hint is further prepared for the implementation by storing the hint in memory.) and inserting the second hint into the second list of changes includes determining the second hint ([0034] teaches "The consolidated events may be stored back in memory 110 until the time of replication, whereupon they are transferred to auxiliary storage 112 for transmission to replica server 106."  This 
Wang does not expressly disclose wherein the hint reduces the amount of lag time, wherein the second hint reduces the amount of lag time, includes a relative table load, and ties one or more tables to one or more apply threads, and wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads.
	However, Yim teaches wherein the hint reduces the amount of lag time ([0017] teaches using "write concurrency grouping or groups to provide writes at the secondary site that have the same combinations of possible states that a set of concurrent writes can produce on the primary site with reduced lags or delays in performing such backup writes such that the target or backup volumes better replicate those on the primary site or system."  This teaches using a concurrency grouping (hint) to reduce the amount of lag at a target.) wherein the second hint reduces the amount of lag time ([0017] teaches using "write concurrency grouping or groups to provide writes at the secondary site that have the same combinations of possible states that a set of concurrent writes can produce on the primary site with reduced lags or delays in performing such backup writes such that the target or backup volumes better 
Wang and Yim are combinable because they are directed toward database replication (Wang [0006], Yim [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Yim at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more quickly replicate data (Yim [0008]).
Wang, as modified, teaches a hint ([0029] teaches an event).  Wang, as modified, does not expressly teach that the hint includes a relative table load and ties one or more tables to one or more apply threads, and wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads.
However, Yildiz teaches a relative table load ([0030] teaches "load balancing is achieved by: (1) Allowing threads to steal indices from each other (e.g., from the public range 408 of a given index subset 400."  The index is a table.  By allowing a thread to steal indices from another thread, a relative load is established from one thread to another.) and ties one or more tables to one or more apply threads ([0030] teaches "load balancing is achieved by: (1) Allowing threads to steal indices from each other (e.g., from the public range 408 of a given index subset 400."  A plurality of indices is recognized as a table.  A second thread that steals these plurality of indices is recognized as another  thread being tied to the table.), wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads ([0030] teaches "load balancing is achieved by: (1) Allowing threads to steal indices from each other (e.g., from the 
Wang, as modified, and Yildiz are combinable because they are directed toward database management (Wang [0006], Yildiz [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to receive a number of tables at the apply threads to balance the relative table load as taught by Yildiz with a reasonable expectation of success.  The motivation for balancing the table load would allow for a user of Wang, as modified, to embodiment to cause the entire range of indices to be processed in an efficient manner (Yildiz [0023]).

As to claim 2, Wang teaches identifying, by one or more processors, a list of changes occurring on a first database ([0027] teaches that changes to the master server 102 are stored in a raw journal), wherein the list of changes in the first database are sent to a second database ([0015] teaches "Such data items may include one or more data files or one or more directories or other data items stored in one or more volumes of a storage of master server 102, and may be sent to replica server 106 for replication."  Further, [0029] teaches consolidating changes before sending to a replica server.). 
Page 3 of 6Docket No. CA920150157US1 Application No. 15/090,634 
As to claim 3, Wang teaches wherein program instructions to determine if one or more changes in the list of changes matches a criteria for a hint comprises program instructions to: identifying, by one or more processors, criteria of one or more preset hints ([0029] teaches that the change manager consolidates certain event sets, such as a set of multiple WRITE events.  The requirement for multiple WRITE events for consolidation is a criteria for the hint (the consolidation).  The consolidation is performed for a certain set such as reviewing, by one or more processors, the list of changes in a replication stream ([0029] teaches that the change manager 124 receives the journal events from memory 110 for consolidation.  The received events of the journal memory are then reviewed for consolidation because only certain event sets are consolidated:  "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range."); and determining, by one or more processors, if the identified criteria of the one or more preset hints matches the reviewed list of changes in a replication stream (([0029] teaches that the change manager 124 receives the journal events from memory 110 for consolidation. [0029] further teaches that "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range."  This passage teaches that the change manager reviews the events to determine if more than one WRITE events are present.  The existence of multiple WRITE events is a criteria for consolidation.  Once certain event sets are determined (multiple WRITE events), a consolidation is performed.).

Page 2 of 6Docket No. CA920150157US1 Application No. 15/090,634 As to claim 5, Wang teaches a hint comprises an instruction for reducing the amount of changes needed in a second database to match changes made to a first database ([0015] teaches "The events may be consolidated and sent to replica server 106 … This mechanism (consolidation of recorded events) of using recorded events to update replicated data may reduce data redundancy in the replication process.  Further, [0029] teaches "the events recorded by FSD module 122 may be redundant or become redundant after a period of time during the operation of master server 102. To reduce or remove redundancy among the already-recorded events or events being recorded in the real time by FSD module 122, change manager 124 may consolidate the events in memory 110. "  A consolidation is a . 

Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Yim, Yildiz, and further in view of Tran (US Pub. No. 2015/0032695 A1).
As to claim 4, Wang does not expressly teach wherein criteria for a hint comprises one or more specific changes in the list of changes that occur in a specific sequence.
However, Tran teaches: 
 wherein criteria for a hint comprises one or more specific changes in the list of changes that occur in a specific sequence ([0095] teaches change records sharing operation types are grouped unless a division based on dependency data.  A division based on dependency data prohibits grouping of records.  The division of dependency data among change records is a criteria that requires a specific sequence, in this case, no division of dependency for grouping.  The grouping is interpreted as a hint.). 
Wang and Tran are combinable because they are directed toward database replication (Wang [0006], Tran [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Tran at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Tran [0041]).

identifying, by one or more processors, a pattern of changes in the identified list of changes; and determining, by one or more processors, if the pattern of changes matches the criteria for one or more preset hints.
However, Tran teaches identifying, by one or more processors, a pattern of changes in the identified list of changes ([0095] teaches that an ordered grouping of change records is determined for a batch, and that the ordered grouping may be based on an operation type of each change record.  The operation type, which the order grouping is based on, is interpreted as a pattern of changes in the list of changes.); and determining, by one or more processors, if the pattern of changes matches the criteria for one or more preset hints ([0096] discloses generating a reordered batch.  [0095] teaches that the change records sharing operation types are grouped unless a division is identified.  By grouping based on operation type, a determination is made that the pattern matches a grouping for a batch.)
Wang and Tran are combinable because they are directed toward database replication (Wang [0006], Tran [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Tran at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Tran [0041]).

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of, Yim, Yildiz, and further in view of Shang (US Pub. No. 2015/0347551 A1).
As to claim 7, Wang does not expressly teach wherein a list of changes in a replication stream further comprises program instructions to: identifying, by one or more processors, a first sequence of changes in the list of changes; determining, by one or more processors, if the total number of changes in the sequence of changes in the list of changes could be reduced in a new sequence of changes by fewer than the total number of changes to result in the same outcome of changes; and creating, by one or more processors, a new hint that matches the new sequence of changes.
However, Shang teaches:
wherein a list of changes in a replication stream further comprises program instructions to: identifying, by one or more processors, a first sequence of changes in the list of changes ([0014] teaches that changes to a source database are sent to a replication server 106, and "a transaction manager 109 that is part of the replication server 106 can read a transaction log generated at the primary database and can compile the transaction log into a net-change database 111. The net-change database 111 is the product of the transaction manager 109 compiling the transaction log into net-changes."  [0017] teaches "the replication server 106 uses parameters to determine when to start and stop transaction grouping… the parameter can be used to specify when replication should finish a current transaction grouping and start a new group, for example, 100,000 transactions."  This teaches the identification of 10,000 transactions (first sequence of changes) in a transaction log (list of changes)); determining, by one or more processors,  if the total number of changes in the sequence of changes in the list of changes could be reduced in a new sequence of changes by fewer than the total number of changes to result in the same outcome of changes (Further, [0018] teaches "At block 214, the replication server (e.g., the transaction manager 109 in replication server 106 of FIG. 1) further compiles a transaction and converts log order row changes to net-row changes….net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence."  As shown in [0075], the Update A set c1=1, c2=2 where k1=10  command is the result of a compilation on ; and creating, by one or more processors, a new hint that matches the new sequence of changes ([0023] teaches bulk application of the net-change database occurs (block 218) to the target database 107.  Specifically, [0079] shows application to a target database that results in a replication of the original log sequence; this involves applying the Update A set as shown in [0085].  The Update A set of [0085] is the hint, and the hint matches the new sequence of changes as shown in [0075].). 
Wang and Shang are combinable because they are directed toward database replication (Wang [0006], Shang [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Shang at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Shang [0001]).

Claims 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Yim, Yildiz, Shang, and further in view of Tran.
As to claim 8, Wang does not expressly disclose
wherein, the created hint comprises a new sequence of changes.  
However, Shang teaches wherein, the created hint comprises a new sequence of changes (Shang [0023] teaches bulk application of the net-change database occurs (block 218) to the target database 107.  Specifically, [0079] shows application to a target database that results in a replication of the original log sequence; this involves applying the Update A set as shown in [0085].  The Update A set of [0085] is the hint, and the hint matches the new sequence of changes as shown in [0075].  The new sequence is a different sequence than the sequence before compilation, which resulted in a sequence comprising the three updates of [0063]-[0065].) 
Wang and Shang are combinable because they are directed toward database replication (Wang [0006], Shang [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Shang at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Shang [0001]).
Wang, as modified, does not expressly teach a criteria for the created new hint is the first sequence of changes in the list of changes.
However, Tran teaches 
and a criteria for the created new hint is the first sequence of changes in the list of changes ([0095] teaches generating an ordered group of change records.  The ordered group is based on an operation type.  Accordingly, the first change record is placed in the ordered group based on the criteria established by the operation type.). 
Wang, as modified, and Tran are combinable because they are directed toward database replication (Wang [0006], Tran [0001]).

The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Tran [0041]).

Response to Arguments
Applicant filed an eTerminal Disclaimer on 12-7-2020.  This Terminal Disclaimer has been recorded and the double patenting rejection has been withdrawn. 
Applicant's arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169